                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        PLANNED PARENTHOOD                                 Case No. 16-cv-00236-WHO (DMR)
                                            FEDERATION OF AMERICA, INC., et al.,
                                   8
                                                         Plaintiffs,                           SECOND PARTIAL ORDER ON
                                   9                                                           PLAINTIFFS' MOTION
                                                   v.                                          CHALLENGING DEFENDANTS'
                                  10                                                           PRIVILEGE LOG
                                            CENTER FOR MEDICAL PROGRESS, et
                                  11        al.,                                               Re: Dkt. No. 385
                                  12                     Defendants.
Northern District of California
 United States District Court




                                  13            Plaintiffs filed a motion for in camera review of certain documents on Defendants’

                                  14   privilege log. [Docket No. 385.] Defendants also moved for in camera review of documents on

                                  15   Plaintiffs’ privilege log. [Docket No. 383.]

                                  16            On February 6, 2019, in advance of the hearing on both motions, the court ordered

                                  17   Defendants to submit four categories of documents for the court’s in camera review, among other

                                  18   things. [Docket No. 459.] The court held a hearing on February 14, 2019, and ordered the parties

                                  19   to submit supplemental briefing. [Docket No. 473.] The parties timely filed the requested

                                  20   briefing. [Docket Nos. 482, 483, 487, 488, 495, 496.]

                                  21            On April 11, 2019, the court entered a partial order on Plaintiffs’ motion, and noted that it

                                  22   would address the parties’ remaining disputes, including Defendants’ motion, in separate orders.
                                       Planned Parenthood Fed’n of Am., Inc. v. Ctr. for Med. Progress, No. 16-CV-00236-WHO
                                  23
                                       (DMR), 2019 WL 1589974 (N.D. Cal. Apr. 11, 2019). The court now enters the following order
                                  24
                                       on the remaining issues raised in Plaintiffs’ motion.
                                  25

                                  26   I.       BACKGROUND
                                                The court has described Plaintiffs’ allegations in the operative complaint in detail in
                                  27
                                       previous orders and does not repeat them here. In December 2018, the parties filed six unilateral
                                  28
                                   1   discovery letters in which each side challenged alleged deficiencies in the other side’s privilege

                                   2   log. On December 13, 2018, the court denied the letters without prejudice based on the parties’

                                   3   failure to meet and confer on the issues raised in the letters. [Docket No. 372.] The court ordered

                                   4   the parties to immediately meet and confer regarding the issues and to “revise their privilege logs

                                   5   consistent with any agreements or changes in position.” Id. If disputes remained after meeting

                                   6   and conferring, the court granted the parties leave to file a motion challenging the other side’s

                                   7   privilege log, subject to a briefing schedule and page limits. Id.

                                   8          The present motion followed. Plaintiffs moved for production of several categories of

                                   9   documents withheld by Defendants upon their assertion of the attorney-client privilege.

                                  10   Defendants opposed the motion. As noted, the court issued a partial order on Plaintiffs’ motion on

                                  11   April 11, 2019. In that order, the court granted in part and denied in part Plaintiffs’ motion for

                                  12   production of communications between Defendants and four groups of third parties that
Northern District of California
 United States District Court




                                  13   Defendants characterize as “CMP Attorneys” and “Law Firm Staff,” and communications between

                                  14   Defendant David Daleiden, various attorneys, and third party donors to Defendant Center for

                                  15   Medical Progress (“CMP”). [Docket No. 538.] The remaining issues in Plaintiffs’ motion which

                                  16   are addressed in this order are (1) communications shared with CMP’s contractors and (2)

                                  17   communications with attorney Catherine Short that may be discoverable under the crime fraud

                                  18   exception.

                                  19   II.    LEGAL STANDARDS
                                  20          This court exercises federal question jurisdiction over Plaintiffs’ RICO claims pursuant to

                                  21   28 U.S.C. § 1331, and supplemental jurisdiction over Plaintiffs’ state law claims. “Where there

                                  22   are federal question claims and pendent state law claims present, the federal law of privilege

                                  23   applies.” Agster v. Maricopa Cty., 422 F.3d 836, 839 (9th Cir. 2005); see also Fed. R. Evid. 501,

                                  24   Advisory Committee Notes (“In nondiversity jurisdiction civil cases, federal privilege law will

                                  25   generally apply.”).

                                  26          The attorney-client privilege protects from discovery “confidential communications

                                  27   between attorneys and clients, which are made for the purpose of giving legal advice.” United

                                  28   States v. Richey, 632 F.3d 559, 566 (9th Cir. 2011) (citation omitted). The privilege attaches
                                                                                         2
                                   1   when:

                                   2                   (1) legal advice of any kind is sought (2) from a professional legal
                                                       adviser in his capacity as such, (3) the communications relating to that
                                   3                   purpose, (4) made in confidence (5) by the client, (6) are at his
                                                       instance permanently protected (7) from disclosure by himself or by
                                   4                   the legal adviser, (8) unless the protection be waived.
                                   5   Richey, 632 F.3d at 566 (brackets and citation omitted). The privilege is “narrowly and strictly

                                   6   construed.” United States v. Gray, 876 F.2d 1411, 1415 (9th Cir. 1989) (citing Weil v.

                                   7   Inv./Indicators, Research & Mgmt., Inc., 647 F.2d 18, 24 (9th Cir. 1981)).

                                   8           The privilege extends to versions of electronic communications and preliminary drafts of

                                   9   communicated documents, Laethem Equip. Co. v. Deere & Co., 261 F.R.D. 127, 139-40 (E.D.

                                  10   Mich. 2009) (citations omitted), as well as communications with “third parties who have been

                                  11   engaged to assist the attorney in providing legal advice.” Richey, 632 F.3d at 566 (footnote

                                  12   omitted). If the advice sought from the professional legal advisor is not legal advice, the privilege
Northern District of California
 United States District Court




                                  13   does not apply. Id. at 566.

                                  14           A party asserting the attorney-client privilege bears the burden of demonstrating that the

                                  15   privilege applies. Richey, 632 F.3d at 566; accord In re Grand Jury Investigation, 974 F.2d 1068,

                                  16   1071 (9th Cir. 1992) (party asserting privilege “must make a prima facie showing” that privilege

                                  17   protects information the party intends to withhold). Producing a privilege log is a recognized

                                  18   means of sufficiently establishing the privilege. In re Grand Jury Investigation, 974 F.2d at 1071.

                                  19   A party challenging an assertion of privilege must “show a factual basis sufficient to support a

                                  20   reasonable, good faith belief that in camera inspection may reveal evidence that information in the

                                  21   materials is not privileged.” Id. at 1075. The Ninth Circuit has described this burden as

                                  22   “minimal.” Id. at 1071, 1074 (citing United States v. Zolin, 491 U.S. 554, 572 (1989)). “If the

                                  23   party makes such a showing, the decision whether to conduct the review rests within the discretion

                                  24   of the district court.” Id. at 1075.

                                  25   III.    DISCUSSION
                                  26           As noted, this order addresses Plaintiffs’ challenge to Defendants’ withholding of two

                                  27   categories of communications: (1) communications shared with CMP’s contractors, and (2)

                                  28   communications with attorney Catherine Short that Plaintiffs claim are discoverable under the
                                                                                          3
                                   1   crime fraud exception to the attorney-client privilege..

                                   2          A.      Communications with CMP’s Contractors
                                   3          Plaintiffs challenge Defendants’ claim of attorney-client privilege over Daleiden’s

                                   4   communications with attorneys that were also shared with various non-attorneys. The non-

                                   5   attorneys include eight individuals described on Defendants’ privilege log as “CMP Personnel”:

                                   6   Andy Moore, Annamarie Bettisworth Davin, Brianna Baxter, Greg Mueller, Peter Robbio, J.D.,

                                   7   K.B., and R.G.1 Mot. 7. Plaintiffs argue that the inclusion of these individuals on otherwise

                                   8   privileged communications effected a waiver by CMP of the attorney-client privilege.

                                   9          Daleiden responds by explaining that CMP hired individuals on a project basis as

                                  10   independent contractors, and he viewed each of the eight individuals as “CMP personnel.”

                                  11   Daleiden Decl., Dec. 31, 2018, ¶ 3; Daleiden Decl., Feb. 21, 2019 (“2d Daleiden Decl.”), ¶ 13.

                                  12   Defendants argue that the attorney-client privilege extends to communications in which these
Northern District of California
 United States District Court




                                  13   individuals participated, and therefore no waiver occurred.

                                  14          In the parties’ original briefing, Defendants failed to address the Ninth Circuit’s opinion in

                                  15   United States v. Graf, 610 F.3d 1148, 1158-59 (9th Cir. 2010), in which the court adopted the

                                  16   “functional employee” standard for determining whether a corporation’s attorney-client privilege

                                  17   extends to outside consultants. The court ordered the parties to submit briefing to “address[] how

                                  18   each of the eight individuals retained by CMP as independent contractors satisfy the ‘functional

                                  19   employee’ test set out in [Graf].” [Docket No. 473.] The parties timely filed the supplemental

                                  20   briefing. [Docket Nos. 483, 484, 487.] Following its review of that briefing, on April 15, 2019,

                                  21   the court ordered Defendants to submit for in camera review all logged communications that CMP

                                  22   shared with its contractors. [Docket No. 50.] Defendants lodged 32 communications which the

                                  23   court has now reviewed. [Docket Nos. 540, 549.]

                                  24                  1.      The Functional Employee Doctrine
                                  25          In Upjohn Co. v. United States, 449 U.S. 383, 390-94 (1981), the Supreme Court “held that

                                  26
                                  27   1
                                        In order to protect their privacy, the court refers to certain individuals who are well known to the
                                  28   parties by their initials instead of their full names. The court will separately rule on Defendants’
                                       motions to seal submissions in connection with these motions.
                                                                                            4
                                   1   a corporation’s privilege extends to communications between corporate employees and corporate

                                   2   counsel as long as the communications are ‘made at the direction of corporate superiors in order to

                                   3   secure legal advice.’” Graf, 610 F.3d at 1158 (citations omitted). The Eighth Circuit

                                   4   subsequently “applied Upjohn to cover communications between corporate counsel and outside

                                   5   consultants.” Graf, 610 F.3d at 1158 (citing In re Bieter, 16 F.3d 929, 937-38 (8th Cir. 1994)).

                                   6   Bieter “reasoned that ‘too narrow a definition of ‘representative of the client’ will lead to attorneys

                                   7   not being able to confer confidentially with nonemployees who, due to their relationship with the

                                   8   client, possess the very sort of information that the privilege envisions flowing most freely.’” Id.

                                   9   (citing Bieter, 16 F.3d at 937-38). In Bieter, the consultant at issue was “‘involved on a daily

                                  10   basis with the principals of [the partnership] and on [the partnership’s] behalf in the unsuccessful

                                  11   development that serve[d] as the basis for th[e] litigation,’ therefore, he was ‘precisely the sort of

                                  12   person with whom a lawyer would wish to confer confidentially in order to understand[the
Northern District of California
 United States District Court




                                  13   partnership’s] reasons for seeking representation.’” Id. (citing Bieter, 16 F.3d at 938 (citing

                                  14   Upjohn, 449 U.S. at 389)). The court concluded that the consultant “was in all relevant respects

                                  15   the functional equivalent of an employee.” Id. (quoting Bieter, 16 F.3d at 938).

                                  16          The Ninth Circuit found the reasoning of Bieter persuasive and adopted its principles in

                                  17   Graf, holding that communications between corporate counsel and “functional employees” may be

                                  18   privileged. Graf, 610 F.3d at 1159.

                                  19                  2.      Analysis
                                  20          With one exception, all 32 of the communications submitted for in camera review consist

                                  21   of emails between David Daleiden and CMP’s attorneys on which CMP’s contractors were

                                  22   copied. The remaining privilege log entry 48 is part of a string that includes an email from one of

                                  23   the contractors, Bettisworth, to Daleiden and an attorney.

                                  24          Having carefully reviewed the communications, the court concludes that for the vast

                                  25   majority of the documents, Defendants have not satisfied their burden to establish that the

                                  26   communications fall within the scope of the attorney-client privilege. “The attorney-client

                                  27   privilege applies to communications between corporate employees and counsel, made at the

                                  28   direction of corporate superiors in order to secure legal advice.” United States v. Chen, 99 F.3d
                                                                                          5
                                   1   1495, 1502 (9th Cir. 1996) (citing Upjohn, 449 U.S. at 390-94). Almost all of the

                                   2   communications involve updates about CMP’s expenses, reports of the progress of CMP’s

                                   3   investigation, Daleiden’s requests for unspecified “feedback” regarding videos and written

                                   4   materials, and communications regarding scheduling. The communications do not involve a

                                   5   request for or provision of legal advice, nor do they appear to be related to a request for legal

                                   6   advice. Accordingly, the court concludes that Defendants have not met their burden to establish

                                   7   that the following communications are privileged, and must produce them to Plaintiffs by May

                                   8   3, 2019: 115, 1163, 1976, 2059, 2061, 2140, 2141, 2297, 2303, 2306, 2307, 2313, 2314, 2389,

                                   9   2470, 2471, 2472, 2475, 2477, 2484, and 2505.

                                  10          The remaining privilege log entries 2, 16, 19, 46, 48, 49, 50, 53, 54, 55, and 2291 contain

                                  11   communications made “for the purpose of obtaining legal advice.” See United States v. Martin,

                                  12   278 F.3d 988, 999 (9th Cir. 2002). Entries 2, 16, 19, and 46 contain communications between
Northern District of California
 United States District Court




                                  13   Daleiden and a CMP attorney on which Bettisworth was copied. 2 Entry 2291 is an email from

                                  14   Daleiden and CMP attorneys on which K.B. was copied. In order to determine whether the

                                  15   privilege was waived by sharing these communications with Bettisworth and K.B., the court must

                                  16   examine whether these two individuals were CMP’s “functional employees” under Graf.

                                  17                          a.      Bettisworth
                                  18          Daleiden generally explains that he hired all eight individuals described as CMP

                                  19   Contractors on an independent contractor basis because CMP did not have the resources to hire

                                  20   full-time employees. He states that the individuals “worked under [his] direction as if they were

                                  21   employees” and he “expected them to follow [his] directions in performing the work that was

                                  22
                                       2
                                  23     Privilege log entries 46, 48, 49, 50, 53, 54, and 55 are portions of the same email thread. Entry
                                       46 is the first email in the thread. It contains a communication “made for the purpose of obtaining
                                  24   legal advice.” See Martin, 278 F.3d at 999. However, the remaining emails in the thread pertain
                                       to simple scheduling matters and are not privileged communications. As the party asserting the
                                  25   attorney-client privilege, Defendants are “obliged by federal law to establish the privileged nature
                                       of the communications and, if necessary, to segregate the privileged information from the non-
                                  26   privileged information.” See United States v. Ruehle, 583 F.3d 600, 609 (9th Cir. 2009).
                                       Defendants should have redacted the portion of the thread that contains a privileged
                                  27   communication and produced the remaining communications to Plaintiffs but apparently did not.
                                       As discussed below, the court concludes that any privilege over the communications was waived
                                  28   by sharing them with Bettisworth. Therefore, the court does not order Defendants to produce any
                                       redacted versions of these emails.
                                                                                            6
                                   1   assigned to them.” 2d Daleiden Decl., ¶ 4.

                                   2          Daleiden states that he hired Bettisworth to act as “an undercover investigator and

                                   3   fundraising program manager.” Id. at ¶ 7. He represents that Bettisworth “performed undercover

                                   4   investigative work directly under [Daleiden’s] supervision.” Daleiden provides this conclusory

                                   5   description without describing any details regarding this “undercover investigative work.” Id.

                                   6   Additionally, he states that Bettisworth performed fundraising work on behalf of CMP, which he

                                   7   describes only as “the work that an internal development department would perform if CMP had

                                   8   the resources to create one.” Id. The only detail Daleiden provides regarding Bettisworth’s

                                   9   fundraising work is that all of her “fundraising decisions were run by [Daleiden],” so they

                                  10   interacted “frequently.” Id. Bettisworth worked for CMP remotely because CMP did not have

                                  11   physical office space. Id. Finally, Daleiden states that Bettisworth “represented herself as an

                                  12   agent of CMP’s” on occasion, including with respect to privilege log entry 48, noted above, in
Northern District of California
 United States District Court




                                  13   which she emailed a CMP attorney regarding scheduling a conference call.

                                  14          On this record, the court finds that Defendants have failed to establish that Bettisworth was

                                  15   the functional equivalent of an employee for purposes of the attorney-client privilege. Their

                                  16   supplemental brief is devoid of any analysis to support their assertion that Bettisworth meets the

                                  17   functional employee test, even though the court explained that Defendants needed to “discuss each

                                  18   individual separately” in their supplemental briefing because the functional employee analysis is

                                  19   “an individualized test.” [Docket No. 485 (Feb. 14, 2019 Hr’g) 9-10.] Notwithstanding this

                                  20   explicit instruction, the only discussion of individual contractors appears in Daleiden’s

                                  21   declaration, and is vague and conclusory as to each individual’s duties and responsibilities. Based

                                  22   on the statements in the Daleiden declaration, Defendants appear to take the position that an

                                  23   individual meets the Graf standard if an individual performed work that an employee in an internal

                                  24   department would perform if CMP had the resources to create such a department. That is not the

                                  25   law, and none of the cases cited by Defendants support this oversimplified proposition.

                                  26          Defendants correctly note that the Ninth Circuit in Graf did not set out a “functional

                                  27   employee” test, nor did it list factors to consider in performing the analysis. However, Graf and

                                  28   other courts assessing whether an individual is a functional employee for purposes of the attorney-
                                                                                         7
                                   1   client privilege have considered more detailed facts than Defendants provide here. For example,

                                   2   in Graf, the court concluded that although the defendant described himself as an “outside

                                   3   consultant,” his role “was that of a functional employee.” 610 F.3d at 1157-59. The court noted

                                   4   that he “regularly communicated with insurance brokers and others on behalf of [the company],

                                   5   marketed the company’s insurance plans, managed its employees, and was the company’s voice in

                                   6   its communications with counsel.” Id. at 1157. “More importantly,” the Ninth Circuit noted, the

                                   7   defendant “was the company’s primary agent in its communications with corporate counsel.” Id.

                                   8   at 1159.

                                   9          Similarly, in Bieter, the Eighth Circuit found that an independent contractor was “in all

                                  10   relevant respects the functional equivalent of an employee” where he had “varied and extensive”

                                  11   duties, worked in the company’s office, had daily interactions with the manager of that office,

                                  12   attended meetings with counsel, received communications from attorneys, and appeared at public
Northern District of California
 United States District Court




                                  13   hearings on behalf of the company. 16 F.3d at 933-34. Further, due to his work for the company,

                                  14   the court concluded that he likely possessed information relevant to the dispute that no others

                                  15   possessed and was “precisely the sort of person with whom a lawyer would wish to confer

                                  16   confidentially in order to understand [the company’s] reasons for seeking representation.” Id. at

                                  17   938.

                                  18              In Memry Corp. v. Kentucky Oil Technology, N.V., No. C04-03843 RMW (HRL), 2007

                                  19   WL 39373, at *3 (N.D. Cal. Jan. 4, 2007), the court considered a detailed factual record, including

                                  20   declarations and deposition testimony, before concluding that the defendant had sufficiently

                                  21   shown that its advisor was the functional equivalent of an employee and thus fell within the

                                  22   company’s attorney-client privilege. This was the second time the company had attempted to

                                  23   show that he was a functional employee, having previously failed to establish the point:

                                  24                    This court’s [previous] September 6 ruling stated: “Although KOT
                                                        claims that van Moorleghem has advised KOT and Besselink in
                                  25                    business matters, it presents no specific evidence of his duties in this
                                                        capacity. The declarations submitted by Besselink and van
                                  26                    Moorleghem contain no detailed facts regarding van Moorleghem's
                                                        integration into the corporate structure or his possession of any
                                  27                    information not known by other persons at KOT. There is no
                                                        documentation regarding the amount of time devoted to his
                                  28                    “consulting” activities or his physical location when performing his
                                                                                           8
                                                      alleged duties. Nor is there any showing that third parties recognize
                                   1                  him as a representative of KOT. The combination of all of these
                                                      factors, plus the “unpaid” nature of the advice, defeats the functional
                                   2                  equivalence argument.”
                                   3   Id. at *2. In the court’s reexamination of the issue, it described evidence about the specific matters

                                   4   on which the advisor had worked, documents submitted under seal detailing his “significant

                                   5   involvement in [the defendant’s] various negotiations over the years,” his intimate involvement in

                                   6   the present lawsuit, his direct communications with counsel, and his status as the defendant’s Rule

                                   7   30(b)(6) designee for many deposition topics. Id. at *3.

                                   8          In contrast with Graf, Bieter, and Memry, Daleiden’s declaration provides few details

                                   9   about Bettisworth’s actual work for CMP. It lacks information such as when Bettisworth

                                  10   performed work for CMP as an undercover investigator and fundraising program manager, details

                                  11   about her duties and responsibilities in either role, how long she performed work for CMP, or how

                                  12   frequently she worked. It is also silent as to whether individuals outside of CMP perceived her as
Northern District of California
 United States District Court




                                  13   an agent or representative of CMP’s, aside from a single email to counsel about scheduling, or

                                  14   whether she possessed unique information relevant to this lawsuit. Such details would enable the

                                  15   court to assess whether Bettisworth was the type of “nonemployee[ ] who, due to [her]

                                  16   relationship with [CMP] possess[es] the very sort of information that the privilege envisions

                                  17   flowing most freely.” See Bieter, 16 F.3d at 938; see also United States v. Lonich, No. 14-cr-

                                  18   00139-SI-1, 2016 WL 1733633, at *7 (N.D. Cal. May 2, 2016) (holding defendant had not met his

                                  19   burden to establish that five individuals were functional employees; noting “[defendant] has

                                  20   offered little information regarding the roles these individuals played with respect to [the

                                  21   corporation], far from what the courts relied on to make a ‘functional employee’ finding in Bieter

                                  22   and Graf.”). As one court in this district has stated, “the dispositive question is the consultant’s

                                  23   relationship to the company and whether by virtue of that relationship [s]he possesses information

                                  24   about the company that would assist the company’s attorneys in rendering legal advice.” U.S. ex

                                  25   rel. Strom v. Scios, Inc., No. C05-3004 CRB JSC, 2011 WL 4831193, at *4 (N.D. Cal. Oct. 12,

                                  26   2011). On the limited record submitted by Defendants, the court lacks sufficient information to

                                  27   conclude that Bettisworth is a functional employee under Graf.

                                  28                          b.      K.B.
                                                                                          9
                                   1          Daleiden states that K.B. worked as CMP’s “communications consultant.” 2d Daleiden

                                   2   Decl. ¶ 10. In that role, she “reviewed and provided advice [to Daleiden] regarding CMP’s public

                                   3   statements and publications[.]” Id. According to Daleiden, she “performed the communications

                                   4   work which an internal communications department would perform if CMP had the resources to

                                   5   create one,” and K.B. interacted with Daleiden “very frequently.” Id. K.B. provided her services

                                   6   on an unpaid volunteer basis, but Daleiden did not consider her “an informal advisor, as she was

                                   7   expected to maintain her relationship with CMP by providing high-quality, prompt, and complete

                                   8   communications advice.” Id. He provides no other details about K.B.’s work.

                                   9          As with Bettisworth, the details about K.B. in Daleiden’s declaration are insufficient to

                                  10   establish that K.B. was CMP’s functional employee for purposes of attorney-client privilege.

                                  11   Daleiden provides no details about the length of K.B.’s relationship with CMP, when she

                                  12   performed communications work for CMP, and what such work entailed. There is also no
Northern District of California
 United States District Court




                                  13   information about her interactions with individuals outside of CMP, whether others perceived her

                                  14   as CMP’s agent or representative, or whether she possessed unique information relevant to this

                                  15   lawsuit.

                                  16          Accordingly, as Defendants have failed to meet their burden to establish that Bettisworth

                                  17   and K.B. were CMP’s functional employees, CMP waived the attorney-client privilege by sharing

                                  18   communications between Daleiden and CMP’s attorneys with Bettisworth and K.B. Defendants

                                  19   must produce the following communications to Plaintiffs by May 3, 2019: 2, 16, 19, 46, 48, 49,

                                  20   50, 53, 54, 55, and 2291.

                                  21          B.      Crime Fraud Exception
                                  22          Plaintiffs moved for in camera review of approximately 30 communications between

                                  23   Daleiden and attorney Catherine Short that Defendants withheld on the basis of attorney-client

                                  24   privilege, arguing that these communications are potentially discoverable under the crime-fraud

                                  25   exception to the attorney-client privilege. While Defendants dispute whether the crime-fraud

                                  26   exception applies to the communications at issue, they agreed to provide that category of

                                  27   communications to the court for in camera review. Opp’n 7. Defendants timely lodged the

                                  28   communications, which the court reviewed in advance of the hearing.

                                                                                       10
                                   1          The communications at issue involve the provision of legal advice by Short to Daleiden

                                   2   regarding aspects of CMP’s investigative methods that Plaintiffs challenge as fraudulent.3 In

                                   3   order to vitiate the attorney-client privilege under the crime-fraud exception, Plaintiffs must satisfy

                                   4   a two-part test:

                                   5                  First, the party must show that “the client was engaged in or planning
                                                      a criminal or fraudulent scheme when it sought the advice of counsel
                                   6                  to further the scheme.” Second, it must demonstrate that the attorney-
                                                      client communications for which production is sought are
                                   7                  “sufficiently related to” and were made “in furtherance of [the]
                                                      intended, or present, continuing illegality.”
                                   8

                                   9   In re Grand Jury Investigation, 810 F.3d 1110, 1113 (9th Cir. 2016) (quoting In re Napster, Inc.

                                  10   Copyright Litig., 479 F.3d 1078, 1090 (9th Cir. 2007), abrogated on other grounds by Mohawk

                                  11   Indus., Inc. v. Carpenter, 558 U.S. 100 (2009)) (emphasis in original). “The planned crime or

                                  12   fraud need not have succeeded for the exception to apply. The client’s abuse of the attorney-client
Northern District of California
 United States District Court




                                  13   relationship, not his or her successful criminal or fraudulent act, vitiates the privilege.” In re

                                  14   Napster, 479 F.3d at 1090. In civil cases, the burden of proof to establish the crime-fraud

                                  15   exception is a preponderance of the evidence. Id. at 1094-95.

                                  16          At the hearing, Plaintiffs asserted that the record in this case shows that “fraud has been

                                  17   established by a preponderance of the evidence.” Hr’g Tr. 30. In support, Plaintiffs rely on the

                                  18   Honorable William H. Orrick’s 2016 order granting a preliminary injunction in the related case,

                                  19   National Abortion Federation v. Center for Medical Progress, No. 15-cv-3522 WHO (“NAF”).

                                  20   See Nat’l Abortion Fed’n v. Ctr. for Med. Progress, No. 15-CV-03522-WHO, 2016 WL 454082

                                  21   (N.D. Cal. Feb. 5, 2016), aff’d sub nom. Nat’l Abortion Fed’n, NAF v. Ctr. for Med. Progress, 685

                                  22   F. App’x 623 (9th Cir. 2017). Plaintiffs note that in that opinion, the court held that “[t]he context

                                  23   of how defendants came into possession of the NAF materials” supported an injunction preventing

                                  24

                                  25   3
                                         At the hearing, defense counsel characterized the emails as “Ms. Short . . . completely giving
                                  26   legal advice to keep Mr. Daleiden from falling into trouble by violating the law. She’s obviously
                                       not trying to help him violate the law.” Hr’g Tr. 37-38. The court ordered Defendants to inform
                                  27   the court by February 19, 2019 as to whether they intended to assert the reliance on the advice of
                                       any of its counsel as a defense in this litigation. Id. at 38-39; see also Docket No. 473. Counsel
                                  28   timely filed a letter stating, “Defendants CMP, BioMax, Daleiden, and Lopez do not intend to use
                                       reliance on the advice of counsel as a defense in this litigation.” [Docket No. 474.]
                                                                                           11
                                   1   the disclosure of the materials:

                                   2                  Defendants engaged in repeated instances of fraud, including the
                                                      manufacture of fake documents, the creation and registration with the
                                   3                  state of California of a fake company, and repeated false statements
                                                      to a numerous NAF representatives and NAF members in order to
                                   4                  infiltrate NAF and implement their Human Capital Project.
                                   5   Nat’l Abortion Fed’n, 2016 WL 454082, at *24; see Mot. 9-10. Plaintiffs’ conclusory citation of

                                   6   Judge Orrick’s decision in NAF does not satisfy their burden here. Judge Orrick’s findings in that

                                   7   opinion were made in the context of evaluating the plaintiff’s likelihood of success solely with

                                   8   respect to its breach of contract claim for purposes of its motion for a preliminary injunction.

                                   9   Nat’l Abortion Fed’n, 2016 WL 454082, at *13, *16, *17. He made no findings as to any fraud

                                  10   claims, let alone the fraud claims in this case. Moreover, Plaintiffs’ request to treat his findings in

                                  11   NAF at the preliminary injunction stage as established fact ignores the rule that “the findings of

                                  12   fact and conclusions of law made by a court granting a preliminary injunction are not binding at
Northern District of California
 United States District Court




                                  13   trial on the merits.” Univ. of. Texas v. Camenisch, 451 U.S. 390, 395 (1981). To the extent that

                                  14   discovery revealed evidence that establishes Defendants’ fraud in this case, Plaintiffs did not set

                                  15   forth any such evidence in their motion or at the hearing. Accordingly, as Plaintiffs have failed to

                                  16   satisfy their burden to establish CMP’s fraud by a preponderance of the evidence, they have failed

                                  17   to establish the crime-fraud exception. This portion of their motion is accordingly denied.

                                  18   IV.    CONCLUSION
                                  19          For the foregoing reasons, the remaining portions of Plaintiffs’ motion that are covered in

                                  20   this order are granted in part and denied in part.                         ISTRIC
                                                                                                             TES D      TC
                                  21          IT IS SO ORDERED.                                            TA
                                                                                                                                 O
                                                                                                      S




                                                                                                                                  U
                                                                                                     ED




                                  22   Dated: May 1, 2019
                                                                                                                                   RT




                                                                                                                                D
                                                                                                                         RDERE
                                                                                                 UNIT




                                                                                                            OO
                                  23                                                               IT IS S
                                                                                            ______________________________________
                                                                                                                                         R NIA




                                                                                                          Donna M. Ryu
                                  24                                                              United States Magistrate Judge
                                                                                                                            .   Ryu
                                                                                                                     onna M
                                                                                                 NO




                                  25                                                                            ge D
                                                                                                                                         FO




                                                                                                           J u d
                                                                                                  RT




                                                                                                                                     LI




                                  26
                                                                                                          ER
                                                                                                     H




                                                                                                                                 A




                                                                                                               N                     C
                                                                                                                                 F
                                  27                                                                               D IS T IC T O
                                                                                                                         R
                                  28
                                                                                            12
